DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  At lines 2-5 of step 4 in instant claim 1, the phrase “a temperature of 90 °C-110 °C, an interval of 5 °C, a rotation speed of 0-50 rpm, an interval of 5 rpm, a time of 5-25 minutes, an interval of 5 minutes” does not make grammatical sense. Intervals are not separate from the functions they modify; and so, a proper preposition like “in” or “at” must be used to relate the two. For instance, a temperature may change at a given interval or in given intervals.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the phrases “temperature of 90 to 110 °C, an interval of 5 ° C.”, “rotation speed of 0-50 rpm, an interval of 5 rpm” and “time of 5-25 minutes, an interval of 5 minutes” in the shearing treatment at lines 2-5 of step 4 in instant claim 1 is indefinite because it fails to provide a starting point and an end point for any interval. An interval refers to a period between changes and requires both the starting and the end point in time and the values of the interval function at the starting and the end point. A definite interval might be, for example, “a temperature of 90 to 110 °C, starting at 90°C, changing every 5 minutes in intervals of 5°C”.  
Further, the phrase “a temperature of 90 °C-110 °C, an interval of 5 °C, a rotation speed of 0-50 rpm, an interval of 5 rpm, a time of 5-25 minutes, an interval of 5 minutes” at lines 2-5 of step 4, in instant claim 1, fails to properly define any interval of shearing or temperature. It is not clear what is the starting rpm, or whether the 5 minute interval applies to shearing (rpm), or just what changes at 5 minute intervals aside from time itself, or what is the starting temperature, or whether the 5 minute interval applies to temperature. 
Any recited interval of a shearing treatment has to define all recited conditions of time, temperature and rpm at the start and throughout the recited shearing treatment. For example, a “shearing treatment of 25 minutes conducted in 5 minute intervals and at a starting rpm of 10 rpm, in 10 rpm intervals, increasing to 50 rpm wherein the temperature is held constant at 95 deg. C for the shearing treatment” would be considered definite. In contrast, a “shearing treatment at a temperature of 90 to 110 deg.C with a 5 deg.C interval” is, without more, indefinite because it has no starting point; it could start at 90 deg.C or any 5 degree increment from 90 to 100 deg. C and could go up or down in temperature, although it is unclear which way it would go.
In addition, the recitation of “0-50 rpm” is indefinite in the claim reciting treatment for 5-25 minutes because it includes zero shear for 5 minutes and would not be a shearing treatment but rather merely a heat treatment.
Instant claims 2-4 are rejected as they are dependent from rejected base clam 1.
The term “low temperature” in claim 1, line 5 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the recited temperature at which defatted soybean meal, water and NaOH are mixed is indefinite. In contrast, “ambient temperature” defines a definite temperature. See paragraph [19]. Instant claims 2-4 are rejected as they are dependent from rejected base clam 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krintiras et al., Journal of Food Engineering 160 (2015) at 34-41 (Krintiras) in view of CN09770041 A1, to Wu et al. (Wu), US publication no. US2012/0157661 A1 to Segall et al. (Segall), and KR830000558 B1 to Fitzwarek et al. (Fitzwarek).
Regarding claim 1, Krintiras discloses treating a blend of soy protein isolate (SPI) with vital wheat gluten (WG) in a Couette cell over a hot oil bath and a cool oil bath. See 2.1 and Fig. 1. Krintiras discloses all of the claimed steps 3, 4 and 5 of the instant claims, including measuring (weighing) 138.0 g of demi-water and 2.0 g of salt and dissolving the salt in the water; adding the SPI and mixing with a spatula for 1 min. to form a mixture and covering the flask to prevent moisture from escaping; letting the mixture rest for 30 minutes; adding the WG and stirring with a spatula for 1 minute to form a mixture with a dry matter content of 31 wt.% and a SPI to gluten ratio of 3.3:1; loading the mixture into the Couette Cell with a filling gun container; and carrying out shearing treatment, first at a temperature varied from 90 to 110 degC with intervals of 5 degC, at a constant rotation rate of 30 RPM and a constant process time of 15 min. Next, the rotation rate varied from 0 to 50 RPM with a 5 RPM interval keeping the process time and temperature constant at 15 min and 95 deg C, followed by turning off the hot oil bath and turning on a cool oil bath.  See Krintiras at 2.3 and 2.4. Krintiras further discloses cutting samples and tensile testing, wherein specimens were cut in a rectangular shape (85 x 5.5 mm) with a thickness of 5.5 mm, with three cut in the direction parallel to the formed fibers and then three specimens cut in the direction perpendicular to the formed fibers and tested. The tensile tests were performed with a constant deformation rate of 0.5 mm s-1 at room temperature. See Krintiras at 2.5.
Krintiras does not disclose how the SPI and WG used as starting materials in Krintiras were obtained. However, the methods of Krintiras are reasonably expected to work with any SPI or WG. 
Wu et al. at page 2, bottom half (starting with “preferable mode”).disclose methods for isolating soy protein (SPI) comprising extracting defatted soybean meal in de-ionized water to in various proportions including 1:10 (g/ml) and 0.1 to 1.5 wt.% (g/g)(see Abstract), adding a 2mol/L NaOH solution to adjust pH from 7.0 to 8.5, while stirring at room temperature for 1h, centrifuging at 15,800g for at 4 degrees centigrade for 30 min; then, taking the supernatant and adding 2 mol/L HCl to a pH4 to 5, while centrifuging at 300 to 15800g (which includes 6500 rpm) at 4 degrees centigrade for 5 to 120 min. to obtain a precipitate; mixing the precipitate with de-ionized water and regulating the pH value of the solution to from 7.0~8.5, and then drying, such as by freeze drying, thereby meeting the recited lyophilizing, to obtain the SPI. Wu desires to make dispersion stable SPIs. See the Abstract at last 3 lines.
Wu does not disclose a 1:15 w/w ratio of defatted soybean meal to water. However, Wu discloses making SPE from both a 1:10 g/ml mixture of defatted soybean meal and water, which is about 1:5 w/w (defatted soybean meal has a specific density of 0.44 g/ml) and much lower proportions of defatted soybean meal as low as 1.5 wt.% in water. Accordingly, it would have been expected and therefore obvious in view of Wu to start with a 1:15 w/w ratio of defatted soybean meal to water and successfully provide SPI for use in Krintiras.
Wu does not disclose 2 hour extraction of defatted soybean meal in aqueous NaOH; and it does not disclose re-regulating pH to keep the pH at 8.0 every 30 minutes. Further, Wu does not disclose dialyzing the protein solution before freeze drying; and does not disclose grinding the resulting SPI after freeze-drying.
Segall discloses making dispersion stable SPI from aqueous extraction of defatted soybean meal (see [0057]) wherein the extraction comprises changing the pH to from 5 to 11 using a calcium salt and the pH may be adjusted with NaOH. See [0062]. Segall further discloses diafilitration of the soy protein solution before drying at [0160-161]. In Example 1, Segall discloses maintaining pH throughout basic aqueous extraction of soy flakes, thereby meeting the reregulation of pH feature of the instant claims. See [0186]. In addition, Segall discloses reducing the particle size of the protein particles in a food processor, thereby meeting the claimed grinding, and giving a product having a less beany flavor. See [0201] and [0204]. The Segall SPI products also give improved stability in dispersion. See [0004]
Each of Krintiras, Wu and Segall discloses soy protein isolates (SPI). While Krintiras uses SPI as a starting material, each of Wu and Segall disclose methods for making more stable SPIs, such as for use in beverages. As the methods of Wu and Segall each seek to improve the stability of the SPIs useful in Krintiras, therefore it would have been obvious to the ordinary skilled artisan as of the effective filing date of the present invention in Krintiras to use the SPI of Wu and made by all of the process steps in Wu. The Wu SPI would be expected not to precipitate out of the Krintiras Couette cell shearing processing to form fibrous products. Further, it would have been obvious to the ordinary skilled artisan as of the effective filing date of the present invention for Krintiras as-modified by Wu to use an SPI made via enhanced extraction in base by re-regulating pH using NaOH during extraction of defatted soybean meal, by using dialfitration prior to freeze drying and, in the end by using particle size reduction or grinding to produce the SPI. The SPI of Wu as-modified by Segall would be expected to exhibit enhanced dispersion stability and therefore provide more reliable processing when used in the process of Krintiras.
Regarding the making of wheat gluten (WG), Fitzwarek discloses WG formed by mixing washed wheat kernels in aqueous sulfur dioxide (2200 ppm) solution, thereby soaking them, followed by washing and grinding them and then cyclone separating bran and the remainder of the wheat fraction, and wet centrifuging the wet wheat fraction to separate wheat and starch and dehydrating (drying) the product. See Example on pages 4-5.
Fitzwarek does not disclose soaking wheat kernels for 10 days and does not disclose 0.5 wt.% sulfur dioxide. However, it would have been obvious to the ordinary skilled artisan as of the expected filing date of the present invention to increase the concentration of sulfur dioxide in soaking and to extend soaking to improve the separation of wheat and starch. Extending an extraction time and using incrementally more of phase separation enhancing reagents like sulfur dioxide would have bene expected to improve the starch and wheat yields of Fitzwarek.
It would have been obvious to the ordinary skilled artisan as of the expected filing date of the present invention in view of Fitzwarek for Krintiras to use WG made from the Fitwarek method because purer wheat gluten would have been expected to behave more in a predictable fashion in the Couette cell methods of Krintiras.
Regarding claim 2, Krintiras discloses an SPI–gluten ratio of 3.3:1 at 2.3.
Regarding claim 3, Krintiras at the Abstract discloses shearing at a temperature, time and rotation rate varied over a range of from 90–110 deg.C, 5–25 min and 5–50 RPM, thereby meeting the claim.
Regarding claim 4, Krintiras discloses shearing treatment, first at a temperature varied from 90 to 110 degC with intervals of 5 degC, at a constant rotation rate of 30 RPM and a constant process time of 15 min. See Krintiras at 2.4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E MERRIAM whose telephone number is (571)272-0082. The examiner can normally be reached M-F 8:30A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.M./Examiner, Art Unit 4183                   

/MARC C HOWELL/            Primary Examiner, Art Unit 1774